Citation Nr: 1227456	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a right wrist disorder, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

6.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) and anxiety reaction with headaches, currently assigned a 30 percent disability evaluation.

7.  Entitlement to an increased evaluation for right knee impairment, currently assigned a 10 percent disability evaluation.

8.  Entitlement to an increased evaluation for left knee impairment, currently assigned a 10 percent disability evaluation.

9.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.  He served in Vietnam and received the Army Commendation Medal with "V" device and the Purple Heart.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2005, June 2006, June 2009, and December 2009 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in September 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial AOJ consideration of such evidence. 

The RO originally denied the Veteran's claims for service connection for hearing loss, tinnitus, and a skin disorder in a February 2005 rating decision.  In August 2005, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim,  indicating that he wished to reopen his claim for service connection for hearing loss, tinnitus, and a skin disorder and that he received treatment for these conditions at the VA Medical Center (VAMC) in Dallas, Texas.  In addition, VA medical records were obtained in December 2005 that document the Veteran as having hearing loss, tinnitus, and bumps all over his body since Vietnam.  The February 2005 rating decision was not final at the time the VA Form 21-4138 was submitted and the additional VA medical records were obtained because the one year period had not expired.  38 C.F.R. § 3.160(d) (2011); see generally Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Given the Veteran's clear intention to continue pursuing entitlement to the above benefits and the additional evidence received within the appeal period, the Board has characterized these issues as original claims.

The issue of benefits for children with disabilities born of Vietnam service veterans was raised by the Veteran in an August 2010 VA Form 21-0304, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2011).

The issues of entitlement to service connection for a bilateral ankle disorder,
a right wrist disorder, bilateral hearing loss, and a skin disorder; increased evaluations for PTSD and anxiety reactions with headaches, right knee impairment, and left knee impairment; and, TDIU will be addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran credibly testified that his tinnitus began in service and has continued to the present day.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant service connection for tinnitus.

II.  Service Connection

The Veteran contends that his tinnitus is due to acoustic trauma in service, specifically from being exposed to noise from artillery fire.  He also maintains that he first began to experience tinnitus in service and that such symptomatology has continued to the present day.  See Board Hearing Tr. at 17-19. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service. 

Additionally, pursuant to 38 C.F.R. § 3.303(b), a claimant may establish in-service incurrence and nexus (elements (2) and (3), above) through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can show that: (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 495-96.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology," Savage, 10 Vet. App. at 496, and "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr, 21 Vet. App. at 307 (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  In this regard, if lay testimony is found to be credible, such testimony alone is sufficient to establish an in-service "noting," and no specific in-service medical notation or diagnosis is required.  Barr, 21 Vet. App. at 308. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  There is evidence indicating that the Veteran had noise exposure during his military service, experienced continuous symptoms of tinnitus since his military service, and has a current diagnosis of the condition.  

During his hearing testimony, the Veteran described his exposure to artillery noise in Vietnam and stated that his tinnitus began in service and has persisted since his separation from service.  He also described the tinnitus as a constant ringing in his ears.  See Board Hearing Tr. at 17-19. 

The Veteran's DD-214 confirms that he served as a field artillery crewman.  His service personnel records also show that he was awarded the Army Commendation Medal with "V" device and the Purple Heart, which indicate that he engaged in combat with the enemy.  Thus, there is satisfactory evidence that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011); Collette v. Brown, 82 F.3d 389 (1996).  Accordingly, the Board concludes that the Veteran had noise exposure during service.  

Moreover, the Veteran is competent to describe his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they are competent to provide testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

There is no reason to doubt the credibility of the Veteran's statements that he has had tinnitus since his military service other than a lack of contemporaneous medical evidence documenting such complaints.  However, the Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

In addition, the evidence of record shows that the Veteran has been assessed as having tinnitus.  In this regard, VA medical records dated in May 2005, September 2006, and December 2008 note that he has such a disorder.

In short, there is competent and credible evidence indicating that the Veteran currently has tinnitus, that he was exposed to excessive noise from artillery fire in service, and that he has experienced symptoms of tinnitus from his time in service to the present.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for a bilateral ankle disorder, a right wrist disorder, hearing loss, and a skin disorder; increased ratings for PTSD, right knee impairment, and left knee impairment; and, entitlement to TDIU.  Before the Board can adjudicate these claims, additional development is required. 

I.  Treatment Records

During his September 2010 hearing, the Veteran testified that he had been issued knee braces one week earlier at the VA Medical Center in Dallas, Texas.  See Board Hearing Tr. at 4.  He also indicated that x-rays had been obtained two months earlier.  See Board Hearing Tr. at 7.  In addition, the Veteran stated that he had broken his right wrist one year prior to the hearing due to his knee giving way.  Id. at 15-16.  The most recent VA medical records associated with the claims file are dated in September 2010; however, none of the records document the Veteran as having knee braces, knee x-rays, or a broken right wrist.  Moreover, the Veteran testified that his VA physician had asked him to participate in a residential PTSD program, but there are no subsequent records documenting such treatment.  Id. at 30.  As there may be outstanding records relevant to the claims for service connection for a right wrist disorder and for increased evaluations for right and left knee impairment and PTSD, they must be obtained and associated with the claims file.  

Similarly, the Veteran testified at his September 2010 hearing that he sought treatment for a skin growth shortly after service at the Baylor Medical School.  See Board Hearing Tr. at 25.  He noted that a growth was removed at that facility in the 1970s.  Id.  Records from Baylor Medical School have not been associated with the claims file; therefore, the Veteran should be asked on remand to provide a VA Form 21-4142 for treatment records from the facility. 


II.  Right and Left Knee Impairment and PTSD

The Veteran was afforded VA examinations in November 2005 and April 2009 in connection with his claims for an increased evaluation for his service-connected right and left knee disabilities.  The Veteran later testified at his September 2010 hearing before the Board that his knees had worsened since his last VA examination.  See Board Hearing Tr. at 10.  

Similarly, the Veteran testified in September 2010 that he was experiencing borderline suicidal thoughts and believed he may be totally disabled due to his service-connected PTSD.  See Board Hearing Tr. at 30-31.  He was last afforded a VA examination in connection with his claim for an increased evaluation for PTSD in April 2010, but as that time, he reported that he had not had any recent suicidal thoughts.  Moreover, as previously noted, the Veteran testified that a residential treatment had been recommended, which also suggests a worsening of his symptoms.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right and left knee disabilities and PTSD.

III.  Bilateral Ankle Disorder and Right Wrist Disorder 

The Veteran has contended that he currently has a bilateral ankle disorder and a right wrist disorder that are secondary to his service-connected knee disabilities.  During his September 2010 hearing testimony, he indicated that he twisted his ankles when his knees gave way.  See Board Hearing Tr. at 7 and 12.  He also testified that he broke his wrist one year earlier due to his knees giving way.  Id. at 15-16.

A VA treatment record dated in August 2010 does indicate that the Veteran had an increased risk for falls due to his knees; however, he has not been provided a VA examination to determine whether his service-connected knee disabilities may have caused or aggravated a current bilateral ankle disorder and/or right wrist disorder.  Therefore, a VA examination and medical opinion should be obtained in connection with these claims.

IV.  Bilateral Hearing Loss

The Veteran has not been afforded a VA examination in connection with his claim for service connection for bilateral hearing loss.  His service treatment records are negative for any complaints, treatment, or diagnosis of any hearing loss, and his March 1971 separation examination did not reveal hearing loss as defined by VA under 38 C.F.R. § 3.385.  Nor is there evidence of any sensorineural hearing loss within one year of his separation from service.  

Nevertheless, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post- service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

As outlined above, the Board has determined that there is satisfactory evidence that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011); Collette v. Brown, 82 F.3d 389 (1996).  In addition, there are numerous post-service medical records documenting the Veteran as having hearing loss for which he has been prescribed hearing aids.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2011).  Therefore, a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's current bilateral hearing loss.

V.  Skin Disorder

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a skin disorder.  He has contended that the disorder is due to his herbicide exposure in service. 

The Veteran's service personnel records show that he served in the Republic of Vietnam during the Vietnam era, and therefore, he is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  38 C.F.R. § 3.307(a) (2011).  He has also been diagnosed with numerous skin disorders since service, including actinic keratoses, eczema, and squamous cell carcinoma. 

Although none of the Veteran's diagnoses are on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2011); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Veteran has submitted articles that he obtained from the Internet discussing herbicides.  These articles note that herbicide agents are carcinogenic and cause dermatological problems; however, there is no medical opinion addressing the specific facts in this case and whether the Veteran may have a skin disorder related to his herbicide exposure in service.  For these reasons, a VA examination and medical opinion are necessary with respect to this claim.

VI.  TDIU

A decision on the claims for service connection and for increased evaluations could affect the outcome of the Veteran's claim for TDIU; therefore, the claims are inextricably intertwined.  For this reason, the issues of entitlement to service connection and increased evaluations must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues. 

In addition, the Veteran has not been afforded a VA examination that addresses the combined effect of his service-connected disabilities on his ability to work.  Therefore, on remand, he should be provided a VA examination as to whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Accordingly, the case is REMANDED for the following actions: 

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his ankles, right wrist, hearing loss, skin, PTSD, and knee conditions.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

A specific request should be made for authorization to obtain records from Baylor Medical School dated in the 1970s.  

If any of the records requested are unavailable, clearly document the claims file to that effect. 

2.  Obtain and associate with the claims file any VA medical records documenting the issuance of knee braces, knee x-rays, and a broken right wrist between January 2009 and September 2010, as well as any recent, outstanding records dated from September 2010 to the present, to include any records documenting residential PTSD treatment.

3.  After the development outlined in items (1) and (2) is completed, schedule the Veteran for an examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies (specifically including ranges of motion) should be completed, and the examiner should also determine whether there is subluxation or instability of the knee(s) (and if so, to what degree).  Objective evidence of the extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should provide an explanation. 

4.  After the development outlined in items (1) and (2) is completed, schedule the Veteran for an examination to determine the nature and etiology of any current bilateral ankle disorder that may be present.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.  It should be noted that the Veteran has claimed that he twisted his ankles when his knees gave out due to service-connected left and right knee impairment.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify any ankle disability present.  For each ankle disability identified, the examiner should also address the following questions: 

(a.) Is it at least as likely as not (50 percent or greater) that the Veteran's ankle disability is causally related to his service-connected right and/or left knee disabilities?

(b.) Is it at least as likely as not (50 percent or greater) that the Veteran's ankle disability was aggravated beyond the normal course of the condition by his service-connected right and/or left knee disabilities? 

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation

5.  After the development outlined in items (1) and (2) is completed, schedule the Veteran for an examination to determine the nature and etiology of any current bilateral hearing loss that may be present.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure in service.  For purposes of this examination, the examiner should accept as true the Veteran's statements that he had noise exposure during service as a field artilleryman while engaging in combat with the enemy.

The examiner is asked to provide an opinion on the following question: 

Is it at least as likely as not (50 percent or greater) that the Veteran's current bilateral hearing loss is causally related to his military noise exposure?

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation

6.  After the development outlined in items (1) and (2) is completed, schedule the Veteran for an examination to determine the nature and etiology of any skin disorder.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify all skin disabilities present.  For each skin disability identified, the examiner should address the following question: 

Is it at least as likely as not (50 percent or greater) that the diagnosed skin disorder is related to any incident of military service, including exposure to herbicides? 

The examiner should accept as true the Veteran's exposure to herbicide agents in service.  It should also be noted that the Veteran has stated that he sought treatment for skin shortly after his military service.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

7.  After the development outlined in items (1) and (2) is completed, schedule the Veteran for an examination to determine the current nature and severity of his service-connected PTSD and anxiety reaction with headaches.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

8.  After the development outlined in items (1) and (2) is completed, schedule the Veteran for an appropriate examination to assess the impact of his service-connected disabilities on his ability to obtain and maintain employment.  The examiner must comment on the effect of each of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions/types of employment would be inconsistent with/precluded by each disability, and what types of employment, if any, would remain feasible despite the service-connected disabilities.  The rationale for all opinions should be provided. 

9.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to TDIU.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


